jjy flie Court,
Dixon, C. J.
This is a proceeding in equity to restrain the execution of a deed of lands sold for taxes, to have the sale declared void and the certificate cancelled. The defendants made no answer, and upon the hearing in the court below the complaint was dismissed, and judgment perfected against the plaintiffs for costs. The cause comes here by appeal from that judgment. We are of opinion that the action was properly dismissed, though not for the reasons assigned by the circuit judge. Without inquiring into the correctness of the positions taken by the plaintiff’s counsel, but assuming them to be correct, and that the proceedings to levy the taxes, sell the lands, and execute the proposed deed, were as irregular as he claims them to have been, it seems to us that the plaintiffs have no standing in a court of equity, and that the relief which they ask was properly denied. The taxes of which they complain are those which should, by law, have been paid in 1855. They allege in their complaint, and their counsel insists, that they were regularly assessed against the land, and put into the roll and the treasurer’s warrant in that year, and that they were returned unpaid by the treasurer of the town to the treasurer of the county in conformity to law. After the return no further steps to collect them were taken, for *619tbe reason, as tbe counsel supposes, that tbe county treasurer believed tbe description of tbe land contained in assessment roll to be so defective that a valid sale could not be bad, and therefore suspended tbe proceedings under tbe authority of section 110, chapter 15, Eevised Statutes of 1849. Tbe taxes thus regularly assessed and returned amounted to $140.81, and by tbe statute then in force were a lien upon tbe land, together with all costs, charges and interest, until paid. E. S. 1849, chap. 15, sec. 115. In 1856 tbe same lands, by a more full and accurate description, were doubly assessed, as for tbe years 1855 and 1856, and as if they bad been entirely omitted in tbe former year, pursuant to section 24, chapter 15 above cited. Tbe assessment of 1856 for tbe year 1855 amounted to $136.08. This tbe counsel insists was a gross and fatal error on tbe part of tbe taxing officers. He claims, in tbe first place, that tbe description in the roll of 1855 was good, and sufficient, and that tbe county treasurer should have proceeded with tbe sale.— But if tbe description was insufficient, then, be says, tbe county board of supervisors should have caused it to be corrected, and tbe same taxes entered and collected upon tbe assessment roll of tbe next year as provided by section 112, chapter 15. Tbe plaintiff paid tbe taxes assessed for 1856, but refused to pay those assessed for 1855,. and tbe lands were returned and sold. Some further objections are made, but without determining any of tbe questions raised by counsel, we think, upon general principles of equity and justice, that this action cannot be maintained.
It appears on tbe face of tbe complaint, as well as by tbe proofs adduced, that tbe sum demanded for taxes is not only justly and equitably due upon tbe land, but that it is in point of fact less than i't would have been if tbe strictly legal course contended for tby counsel bad been pursued. In addition to this, the plaintiffs were not called upon to pay it until a year after it should have been in tbe public treasury. Tbe payment of taxes equitably and fairly assessed is a duty which every man is under tbe strongest legal and moral obligation to perform to tbe government which affords him protection in bis person and property. Grovernments cannot *620exist without their revenues, and taxes are levied and con-enforced upon the principle that they are but just returns for the protection and advantages derived from them. In this sense a proper tax — one which is just and correct m principle — is a debt due to the government, which the owner of property has no more right in equity and conscience to withhold, than the most sacred debt of a private nature. It is indeed, when seen in the light of reason and justice, far more sacred and obligatory, inasmuch as the considerations whence it proceeds are the highest and most inestimable rights and privileges enjoyed by the citizen. To withhold it, therefore, is a public wrong, which affects the whole community, and which cannot be justified or excused by any rule of equity or sound morality. This may be contrary to popular notions, but it is the just and enlightened view of a court of equity, which never moves except to prevent fraud and injustice, and where the relief asked conforms to the principles of rectitude and honesty. It is very well known that there are many persons whose moral perceptions are so obscure and confused, and whose selfishness is so great, that they seem to regard almost any means by which the revenues of the state may be defrauded, or moneys in the public treasury got out, as upright and honorable. One might suppose from their conduct that they considered such practices the highest evidence of public virtue and patriotism. Unfortunately for such projects, courts of equity take a different view; and that branch, at least, of the government against whose success and prosperity they are aimed, will, if applied to, promptly refuse its aid. The collection of a tax, under the statute, is a legal proceeding to enforce the payment of a debt due the public, and like proceedings at law upon a private claim, equity will only interfere to prevent injustice by the unfair use of the process of the law. The primary and controlling principle in such cases is, that the proceedings to be stayed are inequitable and unjust, and that it will be against conscience to allow them to go on.— Stokes vs. Knarr, 11 Wis., 389; Ableman vs. Roth, 12 Wis., 91. It will not be enough to show that they are irregular or even void. Courts of equity do not sit to reverse or cor*621rect errors and mistakes of law. To be entitled to tbeir assistance, tbe party applying must' show that be is in danger unjustly losing a substantial right, and that be is in no fault. Neither of these things appears in this case. In order to avoid the difficulties of which they complain, the plaintiffs have only to pay the taxes which they admit to be a proper charge on their lands. Without, therefore considering the embarrassments and general disorder of ihe public finances which would follow the free use of injunctions in cases like this, and which constitute powerful motives against it, and aside from the general principles which govern the granting and refusal of such writs (Sheldon vs. Rockwell, 9 Wis., 180), we are of opinion, upon' the basis of natural equity and justice, that the plaintiffs are not entitled to the relief demanded.
Nor is this a new application of familiar principles of equity. The same rules were substantially applied by the court to a case of irregular taxation in Mills vs. Gleason, 11 Wis., 497. It was there observed that perhaps the only method of solving the difficulty between illegal and oppressive taxation on the one hand, and the danger of defeating entirely the collection -of the public revenue on the other, was to hold that no objection which did not go to the very ground work of the tax, so as to- effect materially its principle, and show that it must be necessarily illegal, ought to have the effect of rendering the tax invalid. See also Bank of Columbus vs. Hines, 3 Ohio St. R., 36, 49; Com’rs Lucas Co. vs. Hunt, 5 id., 448; Williams vs. Mayor of Detroit, 2 Gibbs (Mich.), 582; Hope vs. Sawyer, 14 Ill., 254. Where it appears that the established principle of taxation has been violated, and that actual injustice will ensue, or that the tax is levied for an unauthorized purpose, of course equity will, in proper cases, interfere to prevent the wrong, and so this court has held. For these reasons, the judgment of the circuit court is affirmed, with costs.